OPINION — AG — ** COUNTY COMMISSIONERS — DUTIES AND AUTHORITY — NUMBER AND RATE OF PAY FOR DEPUTIES OF COUNTY OFFICERS — SALARIES — APPROPRIATION BY EXCISE BOARD ** A BOARD OF COUNTY COMMISSIONERS DOES NOT HAVE THE AUTHORITY TO DESIGNATE THE NUMBER OF DEPUTIES THAT A COUNTY OFFICER MAY APPOINT NOR MAY THE COMMISSIONERS FIX THEIR RATES OF PAY. UNDER THE PROVISIONS OF 19 O.S. 1976 Supp., 180.65 [19-180.65], THE COMMISSIONER MAY RECOMMEND THE TOTAL AMOUNT OF FUNDS THAT CAN BE USED FOR THE COMBINED SALARIES IN EACH OF THE COUNTY OFFICES, BUT THE APPROVAL OF THE FUNDING OF SUCH OFFICES LIES WITHIN THE RESPONSIBILITY OF THE COUNTY EXCISE BOARD. EACH COUNTY OFFICER MAY DESIGNATE THE NUMBER OF DEPUTIES TO BE EMPLOYED AND MAY FIX THEIR RATES OF COMPENSATION, PROVIDED THAT NO SUCH EMPLOYMENT SHALL EXCEED THE AMOUNT LAWFUL FUNDS APPROPRIATED FOR SUCH PURPOSE. COUNTY OFFICERS HAVE NO AUTHORITY TO MAKE SALARY COMMITMENTS BEYOND THE AMOUNT FUNDING PROVIDED BY THE COUNTY EXCISE BOARD AND COUNTY OFFICERS ARE NOT ENTITLED TO SUPPLEMENTAL SALARY APPROPRIATIONS FOR THEIR OFFICES. COUNTY OFFICERS ARE AUTHORIZED TO PAY THEIR DEPUTIES EIGHTY (80%) PERCENT OR NINETY (90%) OF THE PRINCIPAL OFFICER'S SALARY WITHOUT THE APPROVAL OF THE BOARD OF COUNTY COMMISSIONERS. HOWEVER, IN THOSE INSTANCES WHERE A COUNTY OFFICER EMPLOYS ONLY TWO DEPUTIES OR TECHNICAL HELP ON A PART TIME CONTRACT OR WAGE BASIS WITHIN THE AMOUNT OF APPROPRIATIONS PROVIDED BY THE COUNTY EXCISE BOARD, THE OFFICER MAY PAY AN EMPLOYEE IN EXCESS OF EIGHTY PERCENT BY AND WITH THE CONSENT AND APPROVAL OF THE BOARD OF COUNTY COMMISSIONERS. CITE: 19 O.S. 1971 180.65 [19-180.65] (MICHAEL CAUTHRON) ** SEE OPINION NO. 92-558 (1992)